Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1, 2-10, and 12-13 are pending. Claims 2, 11, and 14-15 have been canceled. Claims 1, 3-4, 6-10, and 12 have been amended.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on December 13, 2020 is acknowledged.  The traversal is on the ground(s) that Claims 1 and 10 share a special technical feature, namely determining a number of consecutive empty slices, wherein an operation of the second operating mode is based on the determined number of consecutive empty slices.” This is not found persuasive because claim 1, as indicated below, is anticipated by Kimblad (US 2017/0326789) and therefore lacks a special technical feature as required for a unity of invention.
The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 10 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an algorithm on the controller without significantly more. The claim(s) recite(s) “a controller 
	Claims 3 and 8-9 add details to the algorithm of the controller but similarly do not apply the algorithm to a particular practical application.
	Claim 4 recites generic components of a three-dimensional printer for binder-jetting printing and therefore does not amount to significantly more than the judicial exception.
	Claims 5-7 recite the controller forming layers of build material thicker for empty slices than non-empty slices. While this adds details to the algorithm, the claims are still directed to an abstract idea. The abstract idea for these claims constitutes processing layers differently by forming empty layers thicker than non-empty layers. The generic components of a build material distributor and a moveable build platform does not constitute a particular application of the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites that the third operation is “different from the first and second operations. With reference to [0055-56] of the specification, Applicant’s disclosure does not provide an adequate written description for embodiments with third operations that are different to both the first operation and the second operation. Rather, [0056] provides for embodiments wherein the third operation differs from the second operation, and for embodiments wherein the third operation is the same as the first operation. Reading a negative into [0056] is beyond the written description of the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a three-dimensional printer in the preamble but only recites a controller in the body of the claim. It is unclear if claim 1 recites a 3D printer with a controller present or if claim 1 merely recites a controller for a 3D printer. Claims 3 and 8-9 are similarly unclear. Claim 4 (and claims 5-7 depending from claim 4), by contrast, recite other components of a 3D printer and thereby clarify that the scope of the claims requires a 3D printer.
Claims 1 and 3-9 recite a controller to perform various steps. It is unclear if the claims recite a controller configured to perform these steps or if the claims are seeking to claim method steps performed by the controller. The claims are accordingly indefinite. Claims 4-7 additionally recite components performing various functions and it is similarly unclear if the claims recite components capable of performing these functions or recites components performing these functions. To avoid interpreting method limitations in apparatus claims, these claims are interpreted as reciting components capable of performing these functions and a controller configured to perform these functions for the purpose of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimblad (US 2017/0326789).
	Regarding claim 1, Kimblad discloses a three-dimensional printer (printing apparatus 10, [0034], Figs. 4-9) comprising: a controller ([0020], [0063]) to: obtain data relating to slices of a build model including non-empty slices (layers 4x, [0043-48], Figs. 1-9) and empty slices (spacer layer 3, [0046-48]); determine a number of consecutive empty slices (spacer layer 3 of a greater thickness than object layers, [0068]); process non-empty slices according to a first operating mode; process empty slices according to a second operating mode different from the first operating mode, wherein an operation of the second operating mode is based on the determined number of consecutive empty slices (empty layer 3 is processed differently than layers 4x and processing of empty layer 3 is based on its thickness, which includes multiples of the thickness of object layers, [0043-48], [0068], Figs. 1-6).  
Regarding claim 3, Kimblad discloses wherein the controller is to: process a first portion of empty layers of build material corresponding to empty slices using a first set of processing operations (separator layer 1, [0051], Figs. 7-9); and process a second portion of empty layers of build material corresponding to empty slices using a second set of processing operations 
Regarding claim 4, Kimblad discloses a build material distributor to form layers of build material (powder dispenser 15a, [0038], Fig. 1) on a movable build platform (displaceable platform 13 displaceable within well 12, [0034], Fig. 1); a printhead to selectively print patterns of a printable fusing agent on a formed layer of build material (binder dispenser 15b selectively desposits binder, [0040], Fig. 1); a fusing lamp to apply fusing energy to a formed layer of build material to cause portions of build material on which fusing agent was applied to fuse and solidify (curing unit, [0042]).  
Regarding claim 5, Kimblad discloses wherein the controller is to control the build material distributor and movable build platform to form layers of build material of a first thickness whilst operating in the first operating mode, and to control the build material   Atty. Docket No. 85037021-2-distributor and movable build platform to form layers of build material of a second thickness greater than the first thickness whilst operating in the second operating mode (different thickness for empty spacer layer 3, relative to object layers 4, [0068]).  
Regarding claim 6, Kimblad discloses wherein at least the second set of processing operations cause the build material distributor and movable build platform to form layers of build material corresponding to empty slices thicker than those formed when processing non-empty layers of build material corresponding to non-empty slices (different thickness for empty spacer layer 3, relative to object layers 4, [0068]).
Regarding claim 7, Kimblad discloses wherein the controller determines the second thickness based on the determined number of consecutive empty slices (thickness of spacer 
Regarding claim 8, Kimblad discloses wherein the controller is to: determine an  index of a current slice; determine a number of empty slices above the current slice; determine a  number of empty slices below the current slice; and perform predetermined operations based on the number of empty slices above and below the current slice (determines zero empty slices above and below spacer layer 3 and performs operations based on that, namely, production of support layer 2 and production of object layers 4, [0045-48], [0051]).
	Regarding claim 9, Kimblad discloses wherein if the controller determines that the number of empty slices above and below the current slice is greater than a first threshold, the controller performs a first operation; if the controller determines that the number of empty slices above and below the current slice is greater than a second threshold, the controller performs a second operation different from the first operation; and if the controller determines that the number of empty slices above and below the current slice is greater than a third threshold, the controller performs a third operation different from the first and second operations (the limitations of claim 9 contain if statements, accordingly, if the number of empty slices is below hypothetical thresholds, all the if statements are negated and the controller meets the limitations of claim 9; additionally, because the thresholds and the operations are unspecified, print instructions that have some number of empty slices will result in either meeting the limitations of one of the if statements and the other ifs will not be met; finally, because the differences in the operations are not specified, printing x number of empty slices constitute the different operations by virtue of the x being different).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                

/MARC C HOWELL/Primary Examiner, Art Unit 1774